Case 3:19-cv-00757-RJD Document 29-2 Filed 06/23/20 Page 1 of 4 Page ID #100
                                                                      DEFENDANTS'
                                                                        EXHIBIT
                                                                           B
Case 3:19-cv-00757-RJD Document 29-2 Filed 06/23/20 Page 2 of 4 Page ID #101
Case 3:19-cv-00757-RJD Document 29-2 Filed 06/23/20 Page 3 of 4 Page ID #102
Case 3:19-cv-00757-RJD Document 29-2 Filed 06/23/20 Page 4 of 4 Page ID #103
